Citation Nr: 1527414	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2011 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required as the Board's review of a September 2011 VA examination addressing the impact of the Veteran's service-connected disabilities on his ability to secure and maintain employment reveals a number of deficiencies.  In this regard, the Veteran is service connected for residuals of prostate cancer, post operative residuals of a lumbar laminectomy with discogenic disease at L4-L5 and L5-S1; right lower extremity radiculopathy with calf atrophy; tinnitus; chronic maxillary sinusitis, duodenal ulcer, pilonidal cyst, diabetes mellitus, bilateral hearing loss and erectile dysfunction.  The combined disability rating is 70 percent with prostate cancer evaluated as 40 percent disabling.  The appellant receives special monthly compensation for loss of use of a creative organ. 

First, it appears that the September 2011 examiner did not review the claims file.  When asked to identify the evidence she reviewed, she checked only the box labelled "Other," noting, "Veteran reports he only has two chronic medical conditions reported as: [sic] back pain and prostate cancer."  She left blank the box corresponding to the claims file.  Inaccuracies in other sections of the examination seem to support this.  While the Veteran claims that he stopped working in 2008 due to his medical conditions, in the occupational history section, for example, the examiner noted that he quit his job in 2008 because he relocated to Florida.

Second, the examiner's opinion did not fully address the impact of the Veteran's service-connected disabilities.  Although the Veteran reported that his right lower extremity radiculopathy caused weakness while climbing ladders, and although the peripheral nerves examination indicated that there was muscle atrophy with mild intermittent pain, paresthesias and/or dysesthesias, and numbness, the examiner concluded, without explanation, that the disability did not impact his ability to work.  Moreover, the Veteran reported in an August 2010 correspondence that even though prostate-specific antigen tests indicated that he did not have cancer, he continued to experience urinary "evacuation" (sic) problems resulting in an immediate urge to urinate and get to a bathroom immediately which he claimed prevented him from working.  The examiner simply stated, however, that the Veteran's prostate cancer resulted in no functional limitation because it was in remission.

Finally, the examiner failed to address inconsistencies in the examination report.  While the peripheral nerves examination indicated that there was no constant right lower extremity pain, the spine examination - which was conducted at the same time - indicated that there was mild constant pain.

Finally, the Veteran has reported that since his September 2008 diagnosis of prostate cancer, he has continued to receive follow up treatment through VA.  On remand, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate with the claims folder any relevant VA treatment records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, schedule the appellant for a new VA compensation examination to be conducted by physician examiners who address each and every one of the appellant's service connected disorders and their impact on his ability to obtain and retain substantially gainful employment that is consistent with his education and occupational experience.  The claims folder, Virtual VA, and VBMS files must be made available to and reviewed by the physician examiners prior to completion of the examination.  The physician examiners must specify in his/her report that the claims file, Virtual VA, and VBMS records have been reviewed.  

After examining the Veteran and addressing the nature and extent of each of the service connected disorders listed above in an appropriate disability benefits questionnaire for each service connected disorder, the physician examiners must opine whether the Veteran's service-connected prostate cancer, low back disorder, right lower extremity radiculopathy, tinnitus, chronic maxillary sinusitis, duodenal ulcer, pilonidal cyst, diabetes mellitus, bilateral hearing loss, and erectile dysfunction alone or in combination prevent substantially gainful employment that is consistent with the appellant's education and occupational experience.  The impact of the claimant's age, and any nonservice connected disorders may not be considered.  If the physician examiners find that the appellant's service-connected disabilities alone or in combination prevent all forms of substantially gainful employment, they must offer an opinion as to when the claimant became so disabled.  The examiners must address the Veteran's contentions, in particular the assertions that right lower extremity radiculopathy causes weakness while climbing ladders and that the urinary evacuation problems make it impossible for him to work.  

The rationale for all opinions expressed must be provided.  The physician examiners must specifically address the October 2013 opinion offered by John Warburton, M.D. that the appellant is unable to work due to his back disorder.   If an opinion cannot be provided without resort to speculation, that fact must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

3.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




